          Case 3:19-cv-00079-MMD-WGC Document 211 Filed 08/16/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 EMMANUEL CABALLERO,                                      Case No.: 3:19-cv-00079-MMD-WGC

 4           Plaintiff                                                       Order

 5 v.                                                                  Re: ECF No. 208

 6 ROMEO ARANAS, et. al.,

 7           Defendants

 8

 9
            Plaintiff has filed a notice to the court of suggestion of death concerning Dr. Peterson.
10
     (ECF No. 208.)
11
            On July 7, 2021, Defendants filed a suggestion of death for Dr. Peterson. (ECF No. 186.)
12
     On July 12, 2021, the court ordered the Attorney General’s Office to undertake an investigation
13
     regarding the status of the decedent’s estate to attempt to obtain information about the
14
     representative of the estate or appropriate successor since the pro se Plaintiff would likely not
15
     have the ability to conduct such an investigation. (ECF No. 189.) On August 5, 2021, the
16
     Attorney General’s Office filed a notice indicating that efforts were undertaken to ascertain
17
     information concerning Dr. Peterson’s estate/successor, but that investigation was unsuccessful.
18
     (ECF Nos. 205, 205-1, 205-2.)
19
            On August 11, 2021, Plaintiff filed a motion for the court to order compliance with its
20
     order at ECF No. 189. (ECF No. 206.) The court denied that order, finding Defendants
21
     satisfactorily complied with the order to attempt to ascertain whether an estate had been
22
     established, and denied Plaintiff’s motion. (ECF No. 207.)
23
         Case 3:19-cv-00079-MMD-WGC Document 211 Filed 08/16/21 Page 2 of 2




 1         Plaintiff then filed this notice which, among other things, asks the court to compel the

 2 Deputy Attorney General to comply with ECF No. 189. (ECF No. 208.)

 3         The court has already determined that the Attorney General’s Office has satisfactorily

 4 complied with its order at ECF No. 189 in its order at ECF No. 207. Plaintiff has an objection to

 5 that order pending before Chief District Judge Du. (ECF No. 210.) The court still finds that the

 6 Attorney General’s Office has complied with the order; therefore, Plaintiff’s current motion at

 7 ECF No. 208 is DENIED. Plaintiff shall await resolution of his objection to that objection by

 8 Chief District Judge Du. Further filings seeking to compel compliance with ECF No. 189 may be

 9 stricken by the court.

10
     IT IS SO ORDERED.
11
     Dated: August 16, 2021
12                                                          _________________________________
                                                            William G. Cobb
13                                                          United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23



                                                    2
